J. S06039/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
JAMES M. HANDZUS,                           :
                                            :
                          Appellant         :     No. 1342 EDA 2014


             Appeal from the Judgment of Sentence March 13, 2014
              In the Court of Common Pleas of Montgomery County
                Criminal Division No(s).: CP-46-CR-0003708-2011

BEFORE: BENDER, P.J.E., LAZARUS, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                         FILED MARCH 16, 2015

        Appellant, James M. Handzus, appeals from the judgment of sentence

imposed by the Montgomery County Court of Common Pleas after this Court

previously affirmed Appellant’s convictions, but remanded for resentencing.1

Appellant presently claims the evidence was insufficient to support two

counts for possession with intent to deliver2 (“PWID”) methamphetamines

and the trial court erred in imposing an enhanced mandatory minimum



*
    Former Justice specially assigned to the Superior Court.
1
   Commonwealth v. Handzus, 1541 EDA 2012 (unpublished
memorandum) (Pa. Super. June 7, 2013), appeal denied, 467 MAL 2013 (Pa.
Nov. 27, 2013).
2
    35 P.S. § 780-113(a)(30).
J. S06039/15


sentence based on those two convictions. For the reasons that follow, we

are precluded from addressing the claims raised by Appellant. However, we

conclude, sua sponte, that the trial court’s sentence is illegal in light of

Alleyne v. U.S., 133 S. Ct. 2151 (2013), and this Court’s decisional law.

Therefore,   we   vacate   the   judgment   of   sentence   and   remand   for

resentencing.

     The trial court summarized the facts underlying Appellant’s conviction.

           [Appellant] flew into Montgomery County from the West
        in his private airplane with a substantial quantity of
        methamphetamine acquired in Las Vegas that he intended
        to sell.   Local police knew about [Appellant] and his
        coming to the area, and set about to catch him in a drug
        deal. An undercover officer posing as a drug dealer was in
        contact twice by telephone with [Appellant] about such a
        sale. [Appellant] voiced reservations about talking over
        the phone, and suggested they get prepaid phones. At
        some point, he indicated he hadn’t had problems doing
        such transactions in the past without using phones. When
        the officer qua dealer expressed misgivings about his
        “customers” getting impatient, [Appellant] told him not to
        worry, the deal would be done quickly and to bring a
        “toolbox” when they met. The officer in his experience in
        such matters recognized this as code for paraphernalia
        used in weighing and packaging drugs.

           [Appellant] and the officer met at a restaurant.
        [Appellant] came to the meeting with an accomplice, his
        common-law wife. They indicated to the officer they had
        about a pound of meth[amphetamines] to sell, and in the
        future could arrange to deliver five to ten pounds to him
        When the officer said he didn’t normally buy in such
        quantities, the female said the price for a pound would be
        $27,000, and that it could be sold on the street for prices
        that amounted to $64,000 to $76,800.

           [Appellant] took from his neck a necklace and handed it
        to the officer, telling him to go to the restroom and open a


                                    -2-
J. S06039/15


           case on the necklace.[3] The officer did so, finding what he
           in his expertise believed to be, and what later proved to
           be, methamphetamine, in the approximate amount of 3.42
           grams. The officer returned to the couple and gave them
           the necklace containing the substance, together with
           $2,000 as a down payment on the larger quantity of meth
           he was to buy from them.

              The three then repaired to the parking lot of the
           restaurant, where the conspirators were to retrieve
           luggage from their car containing the meth to be sold, and
           the officer was then to drive them to their hotel room,
           where they would consummate the deal.          The officer
           opened the tailgate of his truck so the luggage could be
           loaded, and at that point the conspirators were arrested.
           A later search of the luggage pursuant to a warrant
           revealed what chemical testing showed to be over 433
           grams (about a pound) of a substance containing
           methamphetamine, having a wholesale value of about
           $27,000. A search of the airplane turned up, among other
           things, computer printouts about testing the purity of
           crystal meth.

Trial Ct. Op., 12/27/12, at 1-2.

3
    As to the necklace, the officer testified as follows:

              [Appellant]—I tell him before I show him money, I have
           to make sure. Repeatedly they are telling me it’s in their
           luggage.

              [Appellant] has a necklace. It almost looks like an
           aquatic necklace for a boater so it—a mariner’s or
           something like that I think they call it—so it doesn’t sink—
           and he hands it to me and sends me to the bathroom to
           look.

N.T., 11/28/11, at 22. After examining the contents of the necklace in the
bathroom, the officer returned to the table and gave the necklace to
Appellant’s accomplice. Id. at 25. The officer opined that Appellant had
given him the substances in the necklace to conduct a test to confirm
Appellant possessed methamphetamines. Id. at 26.




                                         -3-
J. S06039/15


        Appellant proceeded to a nonjury trial and was found guilty of two

counts each of PWID, criminal use of a communication facility,4 possession

of drug paraphernalia,5 and conspiracy.6        Of relevance to this appeal, the

trial court found Appellant guilty on two counts of PWID—one count related

to the 3.42 grams of methamphetamines in the necklace (“Count I”), the

second count related to the 433 grams found in the luggage (“Count II”).

        On April 24, 2012, the trial court sentenced Appellant as follows: (1)

one to two years’ imprisonment on Count I; (2) a consecutive eight to

twenty     years’   imprisonment   on   Count     II,   based   on   18   Pa.C.S.   §

7508(a)(4)(iii);7 (3) a concurrent four to ten years’ imprisonment for


4
    18 Pa.C.S. § 7512(a).
5
    35 P.S. § 780-113(a)(32).
6
    18 Pa.C.S. § 903.
7
 The eight-year minimum sentence imposed by the trial court on Count II
was based the weight and “other drug trafficking conviction” provisions of
Section 7508(a)(4), which stated:

              (4) A person who is convicted of violating section
           13(a)(14), (30) or (37) of The Controlled Substance, Drug,
           Device and Cosmetic Act where the controlled substance is
           methamphetamine . . . shall, upon conviction, be
           sentenced to a mandatory minimum term of imprisonment
           and a fine as set forth in this subsection:

                                   *     *    *

                (iii) when the aggregate weight of the compound or
              mixture containing the substance involved is at least
              100 grams; five years in prison and a fine of $50,000



                                        -4-
J. S06039/15


conspiracy to commit PWID—Count II; and (4) concurrent one-year

probationary terms on the remaining count of conspiracy to commit PWID—

Count I,    two counts of criminal use of a communication facility, and two

counts of possession of drug paraphernalia.     The aggregate sentence was

nine to twenty-one years’ imprisonment.

        Appellant took an appeal to this Court, asserting three claims.

Handzus, 1541 EDA 2012, at 2-4. First, he argued the eight-year minimum

sentence based on 18 Pa.C.S. § 7508 was improper because “the drug

transactions at issue were not actually two separate transactions, but simply

one transaction conducted in two parts.” Id. at 2. Second, he argued the

trial court erred in finding him RRRI ineligible. 8    Third, he claimed the

maximum sentence of twenty-years on Count II was illegal.          This Court

rejected Appellant’s first two arguments on their merits, but held the

twenty-year maximum sentence was illegal, because Appellant’s conviction

on Count I did not increase the maximum penalty for Count II under 35 P.S.

              or such larger amount as is sufficient to exhaust the
              assets utilized in and the proceeds from the illegal
              activity; however, if at the time of sentencing the
              defendant has been convicted of another drug
              trafficking offense: eight years in prison and $50,000
              or such larger amount as is sufficient to exhaust the
              assets utilized in and the proceeds from the illegal
              activity.

18 Pa.C.S. § 7508(a)(4)(iii) (emphases added).
8
    Recidivist Risk Reduction Incentive Act (RRRI), 61 Pa.C.S. §§ 4501-4512.




                                      -5-
J. S06039/15


§ 780-115.     Id. at 4.   We thus affirmed the convictions, vacated the

judgment of sentence, and remanded for resentencing.         The Pennsylvania

Supreme Court denied Appellant’s petition for allowance of appeal.

      Upon remand, the trial court resentenced Appellant on March 13,

2014, to one to four years’ imprisonment on Count I, eight to ten years’

imprisonment on Count II, again based on 18 Pa.C.S. § 7508(a)(4)(iii),9 and

did not alter the sentences on the remaining counts.            The resulting

aggregate sentence was nine to fourteen years’ imprisonment. Appellant did

not file post-sentence motions, but timely took the present appeal and

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) statement.

      Appellant presents the following questions for review:

            Are the Appellant’s convictions for two (2) separate and
         distinct violations of 35 P.S. § 780-113(a)(30) supported
         by legally sufficient evidence?

            Can the first part of a two-part drug transaction,
         occurring on the same day, at the same location, within
         minutes and yards of each other, serve as a separate,
         predicate drug trafficking offence for purposes of applying
         the mandatory minimum sentence set forth in 18 Pa.C.S. §
         7508(a)(4)(iii)?

Appellant’s Brief at 5.



9
 As noted below, the eight to ten year sentence on Count II was permissible
based on the application of 18 Pa.C.S. § 7508(a)(4)(iii).              See
Commonwealth v. Ramos, 83 A.3d 86, 94 (Pa. 2013) (holding general
provision of 42 Pa.C.S. § 9756(b)(1), requiring minimum sentence not
exceed one-half maximum sentence, yields to the specific sentencing
provisions).



                                     -6-
J. S06039/15


        It is well settled that “where a case is remanded to resolve a limited

issue, only matters related to the issue on remand may be appealed.”

Commonwealth v. Lawson, 789 A.2d 252, 253 (Pa. Super. 2001). Issues

not related to the scope of the remand and not preserved in the original

appeal cannot be raised for the first time in an appeal following remand.

Commonwealth v. Jackson, 765 A.2d 389, 395 (Pa. Super. 2000).

        Moreover,

           [a]mong the related but distinct rules which make up the
           law of the case doctrine are that: (1) upon remand for
           further proceedings, a trial court may not alter the
           resolution of a legal question previously decided by the
           appellate court in the matter; (2) upon a second appeal,
           an appellate court may not alter the resolution of a
           legal question previously decided by the same
           appellate court; and (3) upon transfer of a matter
           between trial judges of coordinate jurisdiction, the
           transferee trial court may not alter the resolution of a legal
           question previously decided by the transferor trial court.

Commonwealth v. Viglione, 842 A.2d 454, 461-62 (Pa. Super. 2004) (en

banc) (citation omitted) (emphasis added).

        In light of the foregoing, we are constrained to conclude that

Appellant’s issues are not properly before this Court.            Consideration of

Appellant’s    challenge   to   the   sufficiency   of   the   evidence   would    be

inappropriate given the limited issue involved in our prior remand order and

Appellant’s failure to preserve his challenge in the prior appeal. 10             See

Lawson, 789 A.2d at 253; Jackson, 765 A.2d at 395; Handzus, 1541 EDA

10
     Moreover, there is no indication that



                                        -7-
J. S06039/15


2012 at 2-4. Moreover, this Court previously decided Appellant’s conviction

on Count I constituted a prior conviction for the purposes of applying Section

7508(a)(4)(iii), and the law of the case doctrine precludes us from revisiting

that issue. See Viglione, 842 A.2d at 462; Handzus, 1541 EDA 2012 at 2-

3.

      Although we conclude Appellant’s issues warrant no relief, we observe

Alleyne was decided on June 17, 2013, ten days after this Court ordered

remand. “Since this Court may sua sponte address a sentence based on its

illegality, and, based on existing precedent, an Alleyne claim can present a

legality of sentence issue,” we review the legality of the sentence imposed

on Count II.    See Commonwealth v. Watley, 81 A.3d 108, 118 (Pa.

Super. 2013) (en banc), appeal denied, 95 A.3d 277 (Pa. 2014).            Our

standard of review is de novo and our scope of review is plenary.

Commonwealth v. Cardwell, 105 A.3d 748, 750 (Pa. Super. 2014).

      Instantly, the trial court resentenced Appellant on Count II to eight to

ten years’ imprisonment based on 18 Pa.C.S. § 7508(a)(4)(iii).       Sections

7508(a) and (b), however, have been held unconstitutional in light of

Alleyne and are not severable. Commonwealth v. Fennell, 105 A.3d 13,

18-20 (Pa. Super. 2014). Thus, Appellant’s sentence on Count II is illegal

and must be vacated.          Id.   In so doing, we make the following

observations.   First, the trial court’s reliance upon Section 7508(a)(4)(iii)

provision was not rendered “harmless” in light of a stipulation to the weight



                                    -8-
J. S06039/15


of the substances or a separate finding of fact beyond a reasonable doubt at

trial.   See id. at 20.      Second, even if the trial court were permitted to

enhance Appellant’s sentence based on a prior drug trafficking conviction,

the enhancement under Section 7508(a)(4)(iii) required a threshold finding

regarding the weight of the methamphetamine.              See 18 Pa.C.S. §

7508(a)(4)(iii); but cf. Commonwealth v. Akbar, 91 A.3d 227, 239 n.9

(Pa. Super. 2014) (“No Pennsylvania case has applied to sentences

enhanced solely by prior convictions”).          Lastly, as noted above, the

application of Section 7508(a)(4)(iii) permitted the trial court to sentence

Appellant to eight-to-ten years’ imprisonment on Count II without offending

the “minimum-maximum” rule in 42 Pa.C.S. § 9756. See Ramos, 83 A.3d

at 94. In the absence of an appropriate and specific sentencing provision,

however, 42 Pa.C.S. § 9756 should apply.

         Because our decision disrupts the overall sentencing scheme of the

trial court, we vacate the judgment of sentence in its entirety and remand

for resentencing.    See Commonwealth v. Tanner, 61 A.3d 1043, 1048

(Pa. Super. 2013).

         Judgment of sentence vacated.       Case remanded for resentencing.

Jurisdiction relinquished.




                                       -9-
J. S06039/15



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/16/2015




                          - 10 -